PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
ITO, Masato
Application No. 16/204,031
Filed: 29 Nov 2018
For: DISPLAY DEVICE AND METHOD OF MANUFACTURING DISPLAY DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a response to the petition to withdraw holding of abandonment filed September 13, 2021.
 
The petition is GRANTED to the extent indicated.

The application was held abandoned for failure to timely submit an appeal brief in response to the notice of appeal filed February 12, 2021. The Notice of Appeal set a two (2) month period for submission of the appeal brief. On August 31, 2021, a Notice of Abandonment was mailed, stating that the application was abandoned in view of applicant’s failure to timely file the appeal brief after the notice of appeal. On Monday, September 13, 2021, a five month extension of time was filed, accompanied by the subject petition.

Petitioner states “[f]iled concurrently with this Petition is a five month Extension of Time to maintain the pendency of this application until September 12, 2021.”  Petitioner further requests that the status of the application “be corrected to pending or an allowance, and examination on the merits proceed.”

Petitioner’s argument is persuasive to the extent indicated. It is noted that continuation Application No. 17/437,234 was filed September 13, 2021. As the date five months after the two month period set by the notice of appeal filed February 12, 2021 fell a on a Sunday, the five (5) month extension of time is filed Monday, September 13, 2021, was timely filed. As such, the extension of time is timely for the purposes of establishing continuity with the aforementioned continuing application.

The petition is granted to the extent that the date of abandonment in Office PALM records will be corrected to September 14, 2021 in order to maintain copendency with continuation Application No. 17/437,234 filed September 13, 2021.  



The application is referred to Technology Center Art Unit 2891 for further processing in accordance with this decision.

Telephone inquiries concerning this matter may be directed to the undersigned at (571)272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET